DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A in the reply filed on 01/28/2021 is acknowledged. Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions 2 and 3, and species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0112544 (Haber).

    PNG
    media_image1.png
    474
    879
    media_image1.png
    Greyscale

Haber Figure 4, Annotated
Regarding claim 1, Haber teaches a dental surgical stent (Abstract; Figure 4; the instant disclosure recites that a stent fits over teeth to help guide a dentist during procedure, see Page 1, lines 6 through 8 of specification) comprising: a stent body (Figure 4, #400) configured to drape (Merriam-Webster defines “drape” as to cover or adorn with or as if with folds of cloth; Figure 4 shows the device #400 covering the teeth as if with folds of cloth, because it conforms and lays over the shape of the teeth) over at least one tooth (Figure 4, #402 drapes over several teeth; Paragraphs 0059, 0060), the stent body including side members (Annotated Figure 4), where at least one of the side members extends downward to cover at least a portion of a gum region of the at least one tooth (Annotated Figure 4, Inner side member and outer side member cover parts of the gum).
	Regarding claim 2, Haber teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the dental surgical stent is a hard tissue stent (Paragraph 0007).
	Regarding claim 3, Haber teaches all of the elements of the claimed invention as stated above for claim 2 and further teaches an access opening formed on the center of the stent body, the access opening positioned at a location for drilling hard tissue thereunder (Paragraph 0061, Paragraph 0012).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772